DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  Page 6: “The moving-direction operation decks 103 are disposed in series on the main carrier 102 and running frame 101 both on the front and the back of the moving direction.”  	-This description is unclear since it states that the decks are disposed in series on the main carrier and running frame, but it appears that the decks are disposed on the running frame but are connected in series to the main carrier, not on the main carrier. Further, it is unclear what it means to be disposed on the front and the back of the moving direction, since it is unclear how a direction can have a front and back. This may be a result of a translation error from another language and Examiner suggests rewording this sentence for clarity.
Specification Objections
The specification is objected to because of the following informalities:  Paragraphs 7-9 mention specific claims. Specific claim numbers should not be recited in the specification as they are subject to amendment and/or cancellation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a variable height mechanism” in claim 1.The specification states that the structure of this element is height varying wheels, see pg. 6, para. 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 1 recites “a moving-direction operation deck disposed on the main carrier and the running frame”. Page 6 of the specification states: “The moving-direction operation decks 103 are disposed in series on the main carrier 102 and running frame 101 both on the front and the back of the moving direction.” The specification uses conflicting language “in series” and “on” and thus it renders the subject matter in claim 1 unclear as to what it means for the deck to be disposed on the main carrier. 	Claim 1 recites “the moving-direction operation deck being configured to change angle with the main carrier in accordance with a radius of curvature of a track”. Page 7 of the specification states: “When the transfer track includes a curved part in the vertical direction between a horizontal part and an inclined part, the bendable parts 111 allow the angle between the moving direction operation decks 103 and the main carrier 102 to vary in accordance with the radius of curvature of the track”. The specification specifically states varying an angle between the deck and the main carrier while the subject matter in claim 1 recites “angle with the main carrier” making it unclear as to what angle is being referred to and conflicting in scope with the description in the specification. It also appears that this limitation is omitting the bendable part which is essential to allow this angle to be varied.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a moving-direction operation deck disposed on the main carrier and the running frame”. The specification uses conflicting language “in series” and “on” and thus it renders the subject matter in claim 1 unclear as to what it means for the deck to be disposed on the main carrier.
Claim 1 recites the limitation “the moving-direction operation deck being configured to change angle with the main carrier in accordance with a radius of curvature of a track”. The specification specifically states varying an angle between the deck and the main carrier while the subject matter in claim 1 recites “angle with the main carrier” making it unclear as to what angle is being referred to and conflicting in scope with the description in the specification. The scope of the claim is thus unclear. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: bendable part which is essential to allow this angle to be varied.
Claim 1 recites the limitation "the operation deck" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the operation deck including a moving-direction operation deck disposed on the main carrier and the running frame at either one of or both of a front side and a rear side of a moving direction”. It is unclear why “a moving-direction operation deck” is introduced and then a recitation that this deck can be disposed at either one of or both of a front side and a rear side, which seems to imply an additional deck if it is disposed at both sides. The scope of the claim is unclear as to how many decks are being referred to. Further, it is unclear what it means to be disposed on a front side and a back side of a moving direction, since it is unclear how a direction can have a front and back or sides.
Claim 2 recites the limitation "the variable height mechanism is configured to be operated by a guide rail". It is unclear what it means for a guide rail to operate a mechanism.
Claim 3 recites the limitation "a radius of curvature of the track". This limitation was already introduced in claim 1 and is thus unclear. Examiner suggests “the radius” to overcome this rejection.
Claim 5 recites the limitation “the running frame includes four running parts and three coupling parts” in line 2-3 and “two running parts” in line 6, while claim 4 has already introduced “a plurality of running parts” and “a coupling part”. It is unclear if the same components are being introduced multiple times. The scope is thus unclear.
Claim 5 recites the limitation "the moving direction operation decks" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the coupling parts" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726